EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Amendments to the Claims
Claim 1. (Currently Amended) A storage device coupled to a host and a first register, comprising:
a first mapping register, configured to store a first address of the first register;
a shadow register, comprising a first shadow section, wherein the first shadow section is mapped to a first register section of the first register; and
a controller, receiving an initialization instruction generated by the host to write the first address into the first mapping register so that the first shadow section is mapped to the first register section, wherein when the host executes a read procedure to read the first register section and [[the]] a first enable section is at the first logic level, the host reads the first shadow section, wherein when the host executes the read procedure and the first enable section is at the second logic level, the host reads the first register section directly.

Allowable Subject Matter
Claims 1-4, 6-14, and 16-20 are allowed.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein when the host executes a read procedure to read the first register section and a first enable section is at the first logic level, the host reads the first shadow section, wherein when the host executes the read procedure and the first enable section is at the second logic level, the host reads the first register section directly, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein when the host generates a read instruction to read the first register section and a first enable section is at a first logic level, the host reads the first shadow section, wherein when the host generates the read instruction and the first enable section is at a second logic level, the host reads the first register section directly, in combination with other recited limitations in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/           Primary Examiner, Art Unit 2181